Upon remission of this appeal from the Court of Appeals (308 N. Y. 196, decided December 31, 1954), in pursuance of section 606 of the Civil Practice Act, for determination of any questions of fact raised upon the appeal to this court, order setting aside the verdict in appellant’s favor, directing a verdict in respondent’s favor and dismissing the complaint reversed and verdict reinstated, with costs to appellant in all courts. Insofar as any questions of fact were raised for review in this court, in our opinion the verdict in appellant’s favor was supported by the evidence. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur. [See post, p. 974.]